NO. 07-04-0249-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                       JUNE 10, 2004

                          ______________________________


                    CHANCE WAYNE FARNSWORTH, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE


                        _________________________________

             FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

                   NO. 15,407-A; HONORABLE HAL MINER, JUDGE

                          _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Appellant, Chance Wayne Farnsworth, pled guilty to aggravated kidnapping and

was sentenced to 20 years confinement in the Texas Department of Criminal Justice-

Institutional Division. The sentence was imposed on February 4, 2004. On April 16, 2004,

appellant filed a pro se notice of appeal with the trial court.
       To be timely, a notice of appeal must be filed within 30 days after the sentence is

imposed or suspended in open court if there has not been a timely motion for new trial filed

with the court. Tex. R. App. P. 25.2 & 26.2(a)(1), (2). Here, no motion for new trial was

filed with the trial court. Furthermore, appellant did not move for an extension of the

deadline.


       A timely filed notice of appeal is essential to invoke our appellate jurisdiction. Olivo

v. State, 918 S.W.2d 519, 522 (Tex.Crim.App. 1996). As noted, appellant’s sentence was

imposed on February 4, 2004. No motion for new trial or extension of time was filed,

making appellant’s notice of appeal due on March 5, 2004. Appellant’s notice of appeal

was filed more than one month after that date. Because appellant’s notice of appeal was

untimely filed, we have no jurisdiction to consider the appeal.


       Appellant’s appeal is dismissed for want of jurisdiction.




                                           Phil Johnson
                                           Chief Justice


Do not publish.




                                             -2-